Per Curiam.

The affidavit of the defendant ought to have been filed as the foundation of this motion, and for the purpose of notice to the other side. The mode of proof is objectionable. It is not necessary to decide that the declarations of a juror after separation can, in no case, be proved to impeach the verdict, though the cases seem strong against it; but the proving such declarations by the attorney of the losing party is objectionable.
Mr. Booth does not prove that the sum found was not the result of deliberation after setting down and dividing; and the polling the jury is strong that they had so deliberated.
This is not a good mode of arriving at a verdict; and, under circumstances, it might be considered fatally objectionable; but it is not necessarily corrupt. It may be a mere means of approximating a result; and, as we are satisfied on the whole with the finding of the jury, we refuse to set aside the verdict.
Motion refused.